ORDER

PER CURIAM.
Robert A. Belford (“Movant”) appeals from the denial of his Rule 29.15 motion for post-conviction relief after an eviden-tiary hearing following his convictions on two counts of assault in the first degree and two counts of armed criminal action. Because we find that the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous, we affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for them information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).